DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to Request for Continued Examination (RCE) of 02/15/2021 pertaining to the claims set filed 01/11/2021 following the final rejection of 12/01/2020. Claims 1, 12 and 14 were amended. Claims 1-5, 7-12, 14, and 16-18 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of 12/01/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/11/2021, with respect to claim 12 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 12/01/2020 has been withdrawn. 
Applicant's arguments filed 01/11/2021, with respect to claims 14, and 16-18 rejected under 35 U.S.C. 102 have been fully considered but they are not persuasive. The prior art reference, Hyde, still anticipates claims 14 and 16-18. See rejection(s) for said claims below.
Applicant’s arguments, see Remarks, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further a newly applied base reference in light of the amendments made to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2931623, herein referenced as Hyde.
Regarding Claim 14, Hyde recites a gas turbine disk comprising: a cooling target (blades 11 fig. 1) related to a gas turbine; and
a disk unit (see rim 10 of disk rotor in fig. 1) having main passages (passages 22 fig. 2; passages 22 also include the enlarged portion 24 fig. 2) that are open to supply cooling air (“conveying cooling air to the interior of a turbine blade” col. 1 lines 13-15) to the cooling target (blade 11 fig. 1), and branch passages (see passage formed by tubes 30 fig. 1) that are connected to extended ends of the respective main passages (22 fig. 1) and that communicate with the cooling target (blade 11 fig. 1), the branch passages (see passages formed by tubes 30 fig. 1) each having a diameter smaller (Col. 3 lines 6-7 describes that the tubes 30 fit into the enlarged portions 24 of passages 22 fig. 1; since the tubes 30 fit within the enlarged section 24 of passage 22, the diameter of the passages of the tubes 30 would be smaller than the diameter at the enlarged section 24 of the passages 22 fig. 1) than a diameter of an associated one of the main passages (see diameter of enlarged portions 24 of passage 22 fig. 1 which defines a diameter of the passage 22),
wherein the main passages (22 fig. 1) and the branch passages (see tubes 30 fig. 1) are symmetrically disposed (the passages 22 and tubes 30 are shown to be symmetrically disposed on both sides of the blade 11 in fig. 2) in a lower side of the disk unit (see disk associated with rim 10 fig. 1).

Regarding Claim 16, Hyde recites the gas turbine disk according to claim 14, wherein the main passages (22 fig. 1) are longer than the branch passages (passage formed by tubes 30 fig. 1; as shown in fig. 1 and 2, the passages 22 are longer than the passages formed by the tubes 30).

Regarding Claim 17, Hyde recites the gas turbine disk according to claim 14, wherein the disk unit further comprises a segmentation passage (gallery 22a fig. 2) segmented and extending from each of the main passages (22 fig. 2) to supply the cooling air to a leading edge (see leading edge of blade 11 in fig. 1; the cooling air flowing through passages 22 are shown to be supplied to the leading edge via the plurality of grooves 16 fig. 1) of the cooling target (11 fig. 1).

Regarding Claim 18, Hyde recites the gas turbine disk according to claim 17, wherein the segmentation passage (gallery 22a fig. 1) has a rounded portion formed at a position (gallery 22a is shown to take on a rounded profile where it is connected to the main passages 22 fig. 1) in which it is segmented from the main passage (22 fig. 1).

Claim Rejections - 35 USC § 103
Claims 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0060712, herein referenced as De Cardenas, in view of US 2013/0283813, herein referenced as Laurello.
Regarding Claim 1, De Cardenas recites a gas turbine disk (see disk that disc body 16 is attached to in fig. 3) comprising: 
a cooling target (platforms 12 fig. 3) related to a gas turbine; and 
a disk unit (see disk that disc post body 16 is attached to in fig. 3) having a main passage (cooling fluid supply conduit 50 fig. 4) that is open to supply cooling air (para. 14 discloses that the cooling fluid utilized is air) to the cooling target (platforms 12 fig. 3), and a plurality of unit passages (see plurality of impingement orifices 20 fig. 3) that are open at an end (shown to be open at the radially outer end of conduit 50 fig. 3 and fig. 4) of the main passage (50 fig. 4) while each having a predetermined size (“The impingement orifices 20 may be sized and spaced according to localized heat loads” para. 21; this description would mean that they orifices 20 would have a predetermined sized based on the localized heat loads), 
wherein the main passage extends obliquely (conduit 50 is shown to extend obliquely relative to the radial direction in fig. 4) with respect to a radial direction of the disk unit (see disk through which 50 extends through in fig. 3 and fig. 4), and each of the plurality of unit passages (orifices 20 are shown to extends radially in fig. 3) extends in the radial direction of the disk unit. 
However, De Cardenas fails to anticipate wherein the main passage  comprises: a first extension section formed to have a first length in a total extension section to the plurality of unit passages, the first extension section having one end extending radially outwardly toward the end of the main passage; and a second extension section extending radially outwardly from the one end of the first extension section to the plurality of unit passages and having a second length, the second extension section having a diameter less than a diameter of the first extension section.  
De Cardenas and Laurello are analogous art in that both relate to air cooled structures of rotor disks.
Laurello teaches of a passage (135 fig. 2A) having a counter bore (155 fig. 2A) at an inlet first end (154 fig. 2A) of the passage (135 fig. 2A). This counter bore forming a first extension section of the passage with the remaining downstream portion forming a second extension section. Laurello teaches that the counterbore (115 fig. 2A) “may be provided to maximize bleed air flow into the first ends 154 of the second passage 135 and also for manufacturability” (para. 29).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the inlet of conduit 50 of De Cardenas with the counterbore 155 from Laurello so as to ‘maximize bleed air flow into the inlet and also for manufacturability’ as taught by Laurello. This modification would result in the conduit 50 of De Cardenas having a 1st extension section (formed by a counterbore as incorporated above) and a 2nd extension section extending radially outward from the 1st extension section, the 1st extension section having a greater diameter than the 2nd extension since the 1st extension is made up by the incorporated counterbore.

Regarding Claim 2, the combination of De Cardenas and Laurello comprises the gas turbine disk according to claim 1, wherein the unit passages are open vertically toward the cooling target (the orifices 20 are shown to open in a vertical manner toward the platforms 12 in fig. 3 of De Cardenas).  

Regarding Claim 3, the combination of De Cardenas and Laurello comprises the gas turbine disk according to claim 1, wherein the unit passages are open obliquely toward the cooling target (the orifices 20 are shown to be oriented obliquely, i.e. angled, relative to the platform 12 which is shown to be directly radially outward in fig. 3 of Cardenas).  

Regarding Claim 4, the combination of De Cardenas and Laurello comprises the gas turbine disk according to claim 1, wherein each of the plurality of unit passages has a lower side at which a rounded portion is formed (the inner/lower side of the orifices 20 are shown to take a rounded shape in fig. 2 of De Cardenas).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann in view of Laurello as applied to claim 1 above, and further in view of US 2017/0101870, herein referenced as Lewis.
Regarding Claim 5, the combination of De Cardenas and Laurello comprises the gas turbine disk according to claim 1.
However, the combination fails to teach wherein each of the unit passages has a spiral groove portion formed circumferentially therein.  

Lewis teaches of passages (cooling holes 60 fig. 5A) having spiral groove portion[s] (see helical/spiral portion formed via lands 88 and interleaved grooves 90 in fig. 5A) formed circumferentially therein (shown in fig. 5A). The twisting feature(s) encourages non-laminar/turbulent movement of the air flow as taught by Lewis (para. 53).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the impingement orifices in the combination of De Cardenas and Laurello with the helical/spiral grooves of Lewis so as to encourage non-laminar/turbulent movement of airflow as taught by Lewis.

Allowable Subject Matter
Claims 7-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745